



Exhibit 10.2




LOWE’S COMPANIES, INC.
2006 Long Term Incentive Plan
Non-Qualified Stock Option Agreement
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), between LOWE’S
COMPANIES, INC., a North Carolina corporation (the “Company”), and the
individual (“Participant”) identified in the accompanying Notice of Grant of
Stock Options and Non-Qualified Stock Option Agreement (the “Notice”), is made
pursuant and subject to the Notice and the provisions of the Company’s 2006 Long
Term Incentive Plan, as amended and restated (the “Plan”), a copy of which has
been made available to Participant. All terms used herein that are defined in
the Plan have the same meaning given them in the Plan.
1.Terms and Conditions. This Option is subject to the terms and conditions of
the Notice and the following terms and conditions:


(a)Date of Grant and Expiration Date. The Date of Grant of this Option and the
Expiration Date of the Option are as specified in the Notice.


(b)Exercise of Option. Except as provided in paragraphs 2, 3, 4 and 5 of this
Agreement, this Option shall be exercisable as prescribed in the Notice. Except
to the extent otherwise provided in paragraphs 2 and 3, once this Option has
become exercisable in accordance with the preceding sentence, it shall continue
to be exercisable until the earlier of the termination of Participant’s rights
hereunder pursuant to paragraph 4 or 5, or until the Expiration Date. A partial
exercise of this Option shall not affect Participant’s right to exercise this
Option with respect to the remaining shares, subject to the conditions of the
Notice, the Plan and this Agreement.


(c)Method of Exercise and Payment for Shares. Unless the exercise is executed
through the Company’s designated brokerage firm for on-line options processing
(currently E*Trade), this Option shall be exercised by written notice
substantially in the form of Exhibit “A” hereto delivered to the Company or its
designee by mail or overnight delivery service, in person, or via other means
authorized by the Company. Any notice delivered to the Company shall be
addressed to the attention of the Director - Stock Plan Administration at the
Company’s principal office in Mooresville, North Carolina. Such notice shall be
accompanied by payment in full of the Option exercise price, and applicable
withholding taxes, in cash or cash equivalent acceptable to the Administrator,
or by the surrender of shares of Common Stock (by attestation of ownership or
actual delivery of one or more share certificates) with an aggregate Fair Market
Value (determined as of the business day preceding the exercise date) which,
together with any cash or cash equivalent paid by Participant, is not less than
the Option exercise price, and applicable withholding taxes, for the number of
shares of Common Stock for which the Option is being exercised. To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and the Company’s adoption of such program in
connection with the Plan, if Participant is subject to the reporting and other
provisions of Section 16 of the Securities Exchange Act of 1934, as amended, the
Option may be exercised through a broker in a so-called “cashless exercise”
whereby the broker sells the Option shares and delivers cash sales proceeds to
the Company in payment of the Option exercise price, and applicable withholding
taxes. In such case, the written notice of exercise will be accompanied by such
documents as required by the Company in accordance with its cashless exercise
procedure. Participant’s right to exercise the Option shall be conditioned upon
and subject to satisfaction, in a manner acceptable to the Company, of any
withholding tax liability under any state or federal law arising in connection
with exercise of the Option.
         





--------------------------------------------------------------------------------





(d)Transferability. This Option shall not be assignable or transferable by a
Participant other than by will or the laws of descent and distribution.


(e)Recoupment or “Clawback”. This Option is subject to any applicable recoupment
or “clawback” policies of the Company, as in effect from time to time.


2.Vesting and Exercise Period in the Event of Death or Disability. In the event
(a) Participant dies while employed by the Company or a Subsidiary or (b)
Participant’s employment with the Company or a Subsidiary is terminated due to
Participant’s Disability, this Option shall become vested and exercisable for
all of the number of shares of Common Stock subject to the Option, reduced by
the number of shares for which the Option was previously exercised. In such
case, Participant’s vested Options may be exercised by Participant, or, in the
case of Participant’s death, by Participant’s estate, or the person or persons
to whom Participant’s rights under this Option shall pass by will or the laws of
descent and distribution, during the remainder of the period preceding the
Expiration Date.


3.Vesting and Exercise Period in the Event of Retirement. In the event
Participant’s employment with the Company and its Subsidiaries is terminated for
any reason other than death, Disability or Cause, following eligibility for
Retirement, this Option shall continue to vest following Participant’s
Retirement (as defined in “Exhibit B” attached hereto and not the Plan) pursuant
to the vesting schedule set forth in the Notice, reduced by the number of shares
for which the Option was previously exercised. In such event, Participant’s
vested Options may be exercised by Participant during the remainder of the
period preceding the Expiration Date.


4.Vesting and Exercise Period in the Event of Other Termination of Employment.
In the event Participant’s employment with the Company and its Subsidiaries is
terminated for any reason other than death, Disability or Cause and prior to
Retirement, this Option shall be vested and exercisable only to the extent
vested at the time of termination pursuant to the vesting schedule set forth in
the Notice, reduced by the number of shares for which the Option was previously
exercised. In such event, Participant’s vested Options may be exercised by
Participant until the date that is three months after the date of such
termination of employment or during the remainder of the period preceding the
Expiration Date, whichever is shorter.


5.Termination for Cause; Competing Activity; Solicitation. Notwithstanding
anything to the contrary herein:


(a)Termination for Cause. This Option shall expire on the date that
Participant’s employment with the Company or any of its Subsidiaries is
terminated for Cause, and this Option shall not be exercisable thereafter.


(b)Competing Activity. If Participant engages in any Competing Activity during
Participant’s employment with the Company or a Subsidiary or within 2 years
after the termination of Participant’s employment with the Company or its
Subsidiaries for any reason, (i) Participant shall forfeit all of Participant’s
right, title and interest in and to any Options that are unexercised as of the
time of the Participant’s engaging in such Competing Activity and such Options
shall be cancelled immediately following such event of forfeiture, and (ii)
Participant shall remit, upon demand by the Company, the “Repayment Amount” (as
defined below).


(c)No Solicitation of Employees. During Participant’s employment with the
Company or any of its subsidiaries and until the date that is 2 years after date
of termination for any reason, Participant will not, directly or indirectly,
solicit or encourage any person who was an employee of the Company or any of its
subsidiaries during Participant’s employment or during the


2





--------------------------------------------------------------------------------





2 years immediately prior to Participant’s date of termination (“Protected
Employee”), to leave employment with the Company or any of its subsidiaries or
assist in any way with the hiring of any Protected Employee by any future
employer, person or other entity including but not limited to referral,
identification for potential employment, recommendation, interview, or direct or
indirect supervision.


(d)No Solicitation of Customers or Vendors. During Participant’s employment with
the Company or any of its subsidiaries and until the date that is 2 years after
date of termination for any reason, Participant will not, directly or
indirectly, solicit the business of the Company’s customers or vendors who were
customers or vendors during the 2 years immediately prior to Participant’s date
of termination to divert their business away from or otherwise interfere with
the business relationships of the Company with its customers and/or vendors on
Participant’s behalf or on behalf of any other entity or person.


(e)The “Repayment Amount” is (1) The excess of (i) the aggregate Fair Market
Value, on the date of exercise, of the shares of Common Stock for which this
Option was exercised over (ii) the aggregate option price for such shares of
Common Stock; and, (2) The aggregate aftertax proceeds received by Participant
upon the exercise of any Option granted under the terms of the Plan and this
Agreement. The Repayment Amount shall be payable in cash (which shall include a
certified check or bank check), by the tender of shares of Common Stock or by a
combination of cash and Common Stock; provided that, regardless of the Fair
Market Value of such shares at the time of tender, the tender of the shares
shall satisfy the obligation to pay the Repayment Amount for the same number of
shares of Common Stock delivered to the Company.


(f)For purposes of this Agreement, Participant will be deemed to be engaged in a
“Competing Activity” if Participant, directly or indirectly, owns, manages,
operates, controls, is employed by, or participates in as a 5% or greater
shareholder, partner, member or joint venturer, in a Competing Enterprise, or
engages in, as an independent contractor or otherwise, a Competing Enterprise
for himself or on behalf of another person or entity. A “Competing Enterprise”
is any business engaged in any market which is a part of the Home Improvement
Business as described below (i) with total annual sales or revenues of at least
five hundred million dollars ($500 million USD) and (ii) with retail locations
or distribution facilities in a US State or the District of Columbia or which
engages in providing goods and/or services within the Home Improvement Business
to customers in the United States through electronic means (internet, mobile
application, etc.), including but not limited to the following entities: The
Home Depot, Inc.; Sears Holdings, Inc. or Transform Holdco LLC; Menard, Inc.;
Amazon.com, Inc.; Ace Hardware Corp.; Lumber Liquidators Holdings, Inc.;
Wayfair, Inc.; Walmart, Inc.; Best Buy, Inc.; HD Supply Holding, Inc.; Floor &
Décor Holdings, Inc.; and True Value Company.


The Company and its affiliated entities comprise an omni-channel provider of
home improvement products and supplies for maintenance, repair, remodeling, and
decorating as well as appliances, installation and other services, supplies for
the multi-family housing industry, and supplies for builders, contractors, and
maintenance professionals (the “Home Improvement Business”). The Company
operates retail locations and support facilities and offers products and
services to consumers in all 50 states, the District of Columbia, and Canada
through traditional retail locations, sales organizations, and on-line channels.
The Company’s Home Improvement Business requires a complex sourcing and supply
network, multi-channel distribution and delivery systems, innovative information
technology resources, and a robust infrastructure support organization.
Participant recognizes and acknowledges that the Company has a legitimate
business interest in maintaining its competitive position in a dynamic industry
and that restricting Participant for a reasonable period from performing work
for, providing services to, or owning more than a 5%


3





--------------------------------------------------------------------------------





interest in an enterprise which engages in business activities which are in
competition with the Company is reasonable and appropriate. Participant further
acknowledges that the Company’s business would likely be damaged by
Participant’s engaging in competitive work activity during the non-competition
period detailed above. Participant agrees that in Participant’s position with
the Company, Participant was provided access to or helped develop business
information proprietary to the Company and that Participant would inevitably
disclose or otherwise utilize such information if Participant were to work for,
provide services to, or own a substantial interest in a Competing Enterprise
during the non-competition period.
Should Participant wish to undertake a Competing Activity during Participant’s
employment or before the expiration of the above-referenced 2-year period,
Participant must request written permission from the Executive Vice President,
Human Resources of the Company before undertaking such Competing Activity. The
Company may approve or not approve the Competing Activity at its sole
discretion.
(g)Injunctive Relief. Participant agrees that the provisions herein are
important to and of material consideration to the Company and that the Company
considers that monetary damages alone are an inadequate remedy to the Company
for any breach of the provisions hereof. Participant further stipulates that,
upon any material breach by Participant of the provisions herein the Company
shall be entitled to injunctive relief against Participant from a court having
personal jurisdiction of Participant. This section shall not be deemed to limit
the legal and equitable remedies available to the Company or to limit the nature
and extent of any claim by the Company for damages caused by Participant for
breach of this Agreement.


(h)No Waiver. Nothing contained in this paragraph 5 shall be interpreted as or
deemed to constitute a waiver of, or diminish or be in lieu of, any other rights
that the Company or a Subsidiary may possess as a result of Participant’s
misconduct or direct or indirect involvement with a business competing with the
business of the Company or a Subsidiary.


6.Minimum Exercise. This Option may not be exercised for less than fifty shares
of Common Stock unless it is exercised for the full number of shares that remain
subject to the Option.


7.Fractional Shares. Fractional shares shall not be issuable hereunder, and when
any provision hereof otherwise would entitle Participant to a fractional share,
the Committee shall determine, in its discretion, whether such fractional share
shall be disregarded, whether cash shall be given in lieu of a fractional share,
or whether such fractional share shall be eliminated by rounding up.


8.No Right to Continued Employment. This Option does not confer upon Participant
any right with respect to continuance of employment by the Company or a
Subsidiary, nor shall it interfere in any way with the right of the Company or a
Subsidiary to terminate his employment at any time.


9.Change in Capital Structure. In the event of a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the terms
of this Option shall be adjusted as provided in the Plan.


10.Governing Law and Venue. This Agreement shall be governed by the laws of the
State of North Carolina other than its choice of laws provisions to the extent
that such provisions would require or permit the application of the laws of a
state other than North Carolina. Each of the Parties to this Agreement consents
to submit to the personal jurisdiction and venue of the Charlotte Division of
the U.S. District Court for the Western District of North Carolina, or if
federal jurisdiction is not available, the North Carolina Superior Court in any
action or proceeding arising out of or relating to this Agreement and


4





--------------------------------------------------------------------------------





specifically waives any right to attempt to deny or defeat personal jurisdiction
of the U.S. District Court for the Western District of North Carolina or the
North Carolina Superior Court by motion or request for leave from any such
court. Each of the Parties further waives any right to seek change of venue from
such Court due to inconvenient forum or other similar justification and will pay
to the other Parties the costs associated with responding to or otherwise
opposing any motion or request for such relief.


11.Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern; provided, however, that the use of
different definitions for certain terms in this Agreement from the definitions
of such terms in the Plan shall not be deemed to be a conflict with the Plan.
All references herein to the Plan shall mean the Plan, as it may be amended from
time to time.


12.Participant Bound by Plan. Participant hereby acknowledges that a copy of the
Plan has been made available to Participant and agrees to be bound by all the
terms and provisions thereof.


13.Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.


14.Incorporation of Notice. The Notice is incorporated by reference and made a
part of this Agreement.




5





--------------------------------------------------------------------------------





Exhibit A
Lowe’s Companies, Inc.
1000 Lowes Boulevard
Dept. NB3TIR
Mooresville, NC 28117
Fax: (704) 757-0640


Attention:     Stock Plan Administration
RE:     Exercise of Stock Option
Pursuant to the terms of the Stock Option Agreement between Lowe’s Companies,
Inc. and myself, I hereby give notice that I elect to exercise such Option as
indicated below. Therefore, enclosed is cash or cash equivalent acceptable to
the Administrator, or Common Stock and/or combination thereof in full payment of
such option shares in accordance with said Agreement.
Type of exercise (check one): Hold All Shares ___ Sell-to-Cover ___ Sell All
Shares ___
This request to exercise stock options relates to the following grant:
______Date of Grant: _________________________________
______Number of Options to exercise: ___________________
At this time, I am paying for the cost of the options and any applicable taxes
due:
______Amount of check: $_____________________________
______________________________ ______________________________
______________________________    
Signature____________________Date________________________Sales ID
 
 
Residence Mailing Address or Brokerage Account Information for Electronic
Delivery:
_____________________________________________ DTC
#_____________________________________    
_____________Account # __________







--------------------------------------------------------------------------------





Exhibit B
Certain Defined Terms
The following terms, as used in this Agreement, shall have the following meaning
for purposes of this Agreement, notwithstanding any different definition for any
such term as set forth in the Plan. Embedded defined terms have the definitions
prescribed in the Plan.
“Retirement” of Participant means the voluntary termination of employment with
approval of the Board at least six (6) months after the Date of Grant of this
Option and on or after the date Participant has attained age fifty-five (55) and
Participant’s age plus years of service equal or exceed seventy (70); provided
that, Participant has given the Board at least ten (10) days advance notice of
such Retirement and participant has executed and not revoked a Release of Claims
provided to Participant by the Company upon receipt of Participant’s notice.
“Cause” to the extent permitted by the plan, shall be defined as any willful act
or omission by Participant during their employment which participant knew or
should have known was contrary to law or the reasonable policies, procedures,
rules, expectations, codes, or guidelines of the Company. The definition of
Cause shall also include the willful non-performance by Participant of the
reasonable requirements of their position with the Company.











